PER CURIAM.
This cause is before us on appeal of restitution orders entered pursuant to appellant’s five criminal convictions. We must remand in order that the trial court specify the amount of restitution in the five sentencing orders. As to three of the offenses, the amounts are set out in the presentence investigation report and need only be transcribed into the orders. For two of the cases, however, restitution amounts were not specified in the presen-tence investigation report, and a hearing is required to set the amounts.
ERVIN, BOOTH and WENTWORTH, JJ., concur.